Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10972734. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current
Parent
1. (Currently Amended) A method an image including a first size associated with a first quantization parameter that includes the first quantization parameter to form a plurality of quantized transformed coefficients; and encoding the plurality of quantized transformed coefficients into a compressed bit stream and signaling first quantization parameter is determined for a first of the plurality of blocks.  





2. (Original) The method of claim 1 further comprising transmitting the compressed bit stream on a communications channel.  




3. (Currently Amended) The method of claim 1 further comprising: performing an inverse quantization operation on the plurality of quantized transformed coefficients using the plurality of quantization parameters to form a plurality of reconstructed transformed coefficients; and performing an inverse transform operation on the plurality of reconstructed transformed coefficients to form a plurality of reconstructed 





4. (Currently Amended) The method of claim 3 wherein the image is obtained using a digital video camera on a mobile cellular telephone.  


Page 2 of 55. (Currently Amended) The method of claim 3 wherein the image is obtained using a digital video camera.  


6. (Currently Amended) The method of claim 3 wherein the image is obtained from a video content provider.  


7. (Currently Amended) A method including a first size associated with a first quantization parameter that includes the first quantization parameter to form a plurality of quantized transformed coefficients; and encoding the plurality of quantized transformed coefficients into a compressed bit stream and signaling at a picture level in the compressed bit stream the minimum coding unit size for which the first quantization parameter is determined for a first of the plurality of blocks.  






8. (Currently Amended) The method of claim 7 further comprising: performing an inverse quantization operation on the plurality of quantized transformed coefficients using the plurality of quantization parameters to form a plurality of reconstructed transformed coefficients; and performing an inverse transform operation on the plurality of reconstructed transformed coefficients to form a plurality of reconstructed 

1. A method of video processing, comprising: dividing a picture into a plurality of non-over-lapping blocks using a recursive quad-tree structure; determining a minimum coding unit size for the plurality of non-over-lapping blocks of a first size for which a first quantization parameter will be determined wherein the minimum coding unit size is less than the first size; transforming the plurality of non-over-lapping blocks into a plurality of transformed coefficients in a frequency domain using a transform function; quantizing the plurality of transformed coefficients using a plurality of quantization parameters at least one of which is the first quantization parameter; and encoding the plurality of quantized transformed coefficients into a compressed bit stream and signaling at a picture level in the compressed bit stream the minimum coding unit size for which the first quantization parameter is determined for the first non-over-lapping block.

2. The method of claim 1 further comprising transmitting the compressed bit stream on a communications channel.

3. The method of claim 1 further comprising: performing an inverse quantization operation on the plurality of quantized transformed coefficients using the plurality of quantization parameters to form a plurality of reconstructed transformed coefficients; and performing an inverse transform operation on the plurality of reconstructed transformed coefficients to form a plurality of reconstructed non-over-lapping blocks.

4. The method of claim 3 wherein the picture obtained using a digital video camera on a mobile cellular telephone.

5. The method claim 3 wherein the picture is obtained using a digital video camera.

6. The method of claim 3 wherein the picture is obtained from a video content provider.

7. A method of video processing, comprising: obtaining a picture using a digital camera on a mobile cellular telephone; processing the picture on the mobile cellular telephone using the steps of: dividing the picture into a plurality of non-over-lapping blocks using a recursive quad-tree structure; determining a minimum coding unit size for the plurality of non-over-lapping blocks of a first size for which a first quantization parameter will be determined wherein the minimum coding unit size is less than the first size; transforming the plurality of non-over-lapping blocks into a plurality of transformed coefficients in a frequency domain using a transform function; quantizing the plurality of transformed coefficients using a plurality of quantization parameters at least one of which is the first quantization parameter; and encoding the plurality of quantized transformed coefficients into a compressed bit stream and signaling at a picture level in the compressed bit stream the minimum coding unit size for which the first quantization parameter is determined for the first non-over-lapping block.

8. The method of claim 7 further comprising: performing an inverse quantization operation on the plurality of quantized transformed coefficients using the plurality of quantization parameters to form a plurality of reconstructed transformed coefficients; and performing an inverse transform operation on the plurality of reconstructed transformed coefficients to form a plurality of reconstructed non-over-lapping blocks.

While the claims are no longer statutorily rejected, they are obvious in light of the parent patent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483